Title: To Benjamin Franklin from Abel James, [before 8 December 1782]
From: James, Abel
To: Franklin, Benjamin


This letter—or at least the first part of it—is well known to readers of Franklin’s autobiography. James announced that he had found a manuscript in Franklin’s hand that appeared to be an unfinished account of his life, as well as a set of “notes” for that account. He enclosed a copy of those notes and urged Franklin to complete the project. When Franklin did resume work on the autobiography in 1784, he indicated that both this letter and Benjamin Vaughan’s of January 31, 1783, should be inserted at the beginning of Part II along with a statement that explained his continuing the narrative. William Temple Franklin followed those directions when he published the autobiography (through Part III) in his 1818 edition of Franklin’s writings. He printed only the relevant opening section of James’s letter, however, presumably following his grandfather’s marks on the now-missing ALS. Subsequent editors have followed suit.

Though James’s autograph letter has been lost, its enclosure—the copy of Franklin’s notes—is still extant. We do not print that so-called outline here, as our predecessors included the text in The Autobiography of Benjamin Franklin, pp. 267–72. J. A. Leo Lemay and Paul M. Zall identified the copyist as Henry Drinker (IX, 436n), James’s business partner. The outline consists of single words and clipped phrases, ending with, “Writing for Jersey Assembly.” After receiving it Franklin made several emendations and added in red ink about fifteen more items, bringing his life up to the present. The new entries begin with “Hutchinson’s Letters,” cover his return from England to America, and end with the briefest of summaries of his life since December, 1776: “To France, Treaty, &c.”
 
My dear & honored Friend.[before December 8, 1782]
I have often been desirous of writing to thee, but could not be reconciled to the Thoughts that the Letter might fall into the Hands of the British, lest some Printer or busy Body should publish some Part of the Contents & give our Friends Pain & myself Censure.
Some Time since there fell into my Hands to my great Joy about 23 Sheets in thy own hand-writing containing an Account of the Parentage & Life of thyself, directed to thy Son ending in the Year 1730 with which there were Notes likewise in thy writing, a Copy of which I inclose in Hopes it may be a means if thou continuedst it up to a later period, that the first & latter part may be put together, & if it is not yet continued, I hope thou wilt not delay it, Life is uncertain as the Preacher tells us, and what will the World say if kind, humane & benevolent Ben Franklin should leave his Friends & the World deprived of so pleasing & profitable a Work, a Work which would be useful & entertaining not only to a few, but to millions.
The Influence Writings under that Class have on the Minds of Youth is very great, & has no where appeared so plain as in our public Friend’s Journal. It almost insensibly leads the Youth into the Resolution of endeavouring to become as good and as eminent as the Journalist. Should thine for Instance when published, and I think it could not fail of it, lead the Youth to equal the Industry & Temperance of thy early Youth, what a Blessing with that Class would such a Work be. I know of no Character living nor many of them put together, who has so much in his Power as thyself to promote a greater Spirit of Industry & early Attention to Business, Frugality and Temperance with the American Youth. Not that I think the Work would have no other Merit & Use in the World, far from it, but the first is of such vast Importance, that I know nothing that can equal it.
The inclosed Letters are of much Importance to our mutual worthy Friend John Strettell & myself as Executors of our deceased Friend Amos Strettell Esqr. decd. as well as his Children &c. which with that directed to Frederick Pigon, I shall be obliged to thee to forward in such Way as will be likely to reach them in Safety & charge the Expence of Postage to me. The Balance resting with thee in Payment of Stringfellow’s Right will serve for such Purpose, at same Time I acknowlege the many Obligations I am under, & present my best Respects to thy Grandsons, particularly Temple. I am not much in Trade yet have been very attentive to the Goods imported here from France, in examining the spining & weaving & the Quality of the Materials from which they are manufactured, & with Pleasure I can assure thee, that not only in Silks, but Cottons & Linens, say every Kind manufactured in & about Manchester, I think the spinning & weaving rather excel & the Dyes are equal. England to be sure has the Advantage in woollen & worsted as well as Iron & Steel Wares, but the latter we can easily help ourselves in, if Industry & Oeconomy prevails as I wish it. My Partner & self have brought the casting of almost all Kind of Iron ware to acknowledged great Perfection, to the Benefit of ourselves & the public at a large Work we have between this & little Egg-harbour, which could Hands be obtained at reasonable Wages, might be carried to great Extent in other Branches, I think with the Assistance of two Potters and Founders from New England we made last Year & sold near 2000 neat Tea-kettles very pleasing at this Time to the People.
I trust I need make no Apology to my good Friend for mentioning to him these Matters, believing he continues a Relish for every Exertion of the Sort, in Confidence of which I rest with great Truth & perfect Esteem his very affectionate Friend
(signed) Abel James
Dr Franklin
